 In the Matter of THEO. F. ANDERSON AND LouisTORVINEN,PARTNERS,D/B/A SWARTZ LAKE LUMBER COMPANYandLUMBER & SAWMILLWORKERSUNION, LOCAL No. 2631, CHARTEREDBY UNITED BROTH-ERHOODOF CARPENTERS R', JOINERS OF AMERICA,AFFILIATED WITH THEA. F. OF L.Case No. R-3683AMENDMENT TO DIRECTION OF ELECTIONM4 23, 1942On April 25, 1942, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceeding.'The Board, having been advised by the Regional Director thatthe Company has ceased operations, hereby amends its Direction ofElection by striking therefrom the words "an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction" and substituting thereforthe words "an election by secret ballot shall be conducted at suchtime in the future as the Regional Director notifies the Board thatthe Company has resumed normal operations."140 N.L. R. B. 853.41 N. L.R. B., No. 48.212